Citation Nr: 1425754	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-13 929	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  He died in December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The appellant and the Veteran were married in August 1976.

2. The Veteran died in December 2006.  At the time of his death, the appellant and the Veteran had been living separately for over 2 years.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death pension benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.22, 3.50, 3.53, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A "surviving spouse" is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse); and (d) who has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2013).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2013).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - rather, the key is the reason for the separation.  Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intention on the part of the spouse to desert the Veteran, does not break the continuity of cohabitation.  Id. at 1358.  Separation by mutual consent would constitute desertion, however, if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.

The available evidence shows the following:  The appellant and the Veteran were married in August 1976.  They had three children, who were born in May 1989, May 1994, and April 1995.  The appellant and her children state that the appellant and the Veteran had various periods of separation in their marriage.  After marriage, they lived with one another until the end of 1991.  In January 1992 until May 1994, the appellant and the Veteran were separate occasionally with periodic contact.  From May 1994 until April 1998, the appellant and the Veteran lived together with their children.  From April 1998 until January or June 2000, the appellant and the Veteran were separated but visited one another often.  From January or June 2000 to April 2001, the appellant and the Veteran lived together without separation.  The appellant and the Veteran were separated again from April 2001 to April 2003, but saw one another occasionally.  Then, from 2003 to October 2004, the appellant and the Veteran lived together with occasional separations of one to two days.  Finally, the appellant and the Veteran were separated from October 2004 until the Veteran's death, although the appellant states that they often saw each other, and that she stayed with the Veteran for several days.  Both the appellant and her children state that throughout the appellant's marriage with the Veteran, the two of them never filed for separation or divorce.  

Initially, it is clear that there was not continuous cohabitation.  Moreover, no statements have been provided as to the reason for the separations.  As noted by regulation-38 C.F.R. § 3.53(b)-if the evidence establishes that the separation was by mutual consent and that the parties lived apart for certain reasons that did not reflect an intent on the appellant's part to desert the Veteran, the continuity of cohabitation will not be considered as having been broken.  Here, the evidence does not establish that any separation was by mutual consent.  Indeed, the record is silent on this point.  It appears that the appellant would have VA infer that, because there was no divorce or legal separation under state law, there was mutual consent; however, that information alone does not establish that each separation was by mutual consent.  Absent a showing of mutual consent, the claim must be denied.  (When the Veteran filed a claim in 2003, he said that he and his wife had been separated for over 10 years, and even then no reason for the separation was given.  He did not give a complete street address for his wife, suggesting that he did not know it.  He also identified another person as a nearest relative who could be contacted, and he did the same on a claim form in 2004.  None of this information helps establish a separation by mutual consent.)  Consequently, the Board may not conclude that there was continuous cohabitation.  The claim for recognition as a surviving spouse is therefore denied.


ORDER

Entitlement to recognition as the Veteran's surviving spouse is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


